Exhibit 10.38

EXECUTION COPY

Manufacturing Services Collaboration Agreement

between

NXP SEMICONDUCTORS NETHERLANDS B.V.

and

DSP GROUP, INC.

and

DSP GROUP LTD.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

  



--------------------------------------------------------------------------------

Contents

 

    

Clause

   Page

1

   INTERPRETATION    6

1.1

   Definitions    6

2

   TERM    12

2.1

   Term of the Agreement    12

2.2

   Reduction of Term    12

2.3

   Extension of Term    12

3

   CAPACITY GUARANTEE    13

3.1

   NXP Capacity Guarantee    13

3.2

   Planning Cycle and Volumes    13

4

   OUTSOURCING AND QUALIFICATION    14

4.1

   Qualification    14

4.2

   Conditions to (re-)qualification    14

5

   PLANS    14

5.1

   NXP Long-Term Plan    14

5.2

   NXP Mid-Term Plan    15

5.3

   NXP Short-Term Plan    15

5.4

   Volatility Restrictions – Total Volumes    16

5.5

   Volatility Restrictions – Main Capacity Buckets    16

5.6

   Reference to dates    16

6

   DSPG PURCHASE OBLIGATION    16

7

   NXP ORDER LEAD-TIMES AND NXP SUB-CONTRACTOR ORDER LEAD-TIMES    17

8

   PURCHASE ORDERS, ORDER PLACEMENT, MANAGEMENT AND BATCH RELEASES    17

8.1

   Issue of Purchase Orders    17

8.2

   Binding Purchase Order    18

8.3

   Adjustment of Purchase Order    19

8.4

   Non-compliance of Purchase Order    19

8.5

   Cancellation of Purchase Order    19

8.6

   Production Hold    19

9

   INVOICING AND PAYMENT    20

9.1

   Invoicing    20

9.2

   Payment    20

10

   PRICES AND TAXES    20

10.1

   Prices during the Term of the Agreement    20

10.2

   Prices after extension of the Term of the Agreement    21

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

2 / 43



--------------------------------------------------------------------------------

10.3

   Taxes    21

11

   PRODUCT SPECIFICATION AND WARRANTIES    21

11.1

   Qualification and other standards    21

11.2

   NXP Product Warranty    21

12

   RISK OF LOSS, DATE OF SHIPMENT    22

12.1

   Risk of Loss    22

12.2

   Date of Shipment    22

13

   WAFER BANK / DIE BANK STORAGE    22

13.1

   Inventory Levels    22

13.2

   NXP Wafer Bank Storage    23

13.3

   NXP Die Bank Storage    23

14

   PENALTY FOR LATE/NON DELIVERY    23

14.1

   Non-Systematic Late Delivery    23

14.2

   Systematic Late Delivery    23

14.3

   Systematic Non-Delivery    23

14.4

   Maximum penalty    24

14.5

   Settlement, payment and set off of Late Delivery Penalties    24

14.6

   Late Delivery Penalties not applicable    24

14.7

   Validity of penalty clause    24

15

   LIMITATION OF LIABILITY    24

15.1

   Indirect damages    24

15.2

   Force Majeure and Technical Incidents    24

16

   DEFAULT    25

17

   INFORMATION AND INSPECTION OF NXP FACILITIES    25

18

   PROPRIETARY INFORMATION    25

18.1

   Exchange of Proprietary Information    25

18.2

   Rights to Masks    25

19

   INTELLECTUAL PROPERTY INDEMNIFICATION    25

19.1

   Infringement by DSPG    25

19.2

   Infringement by NXP    26

20

   EXPORT CONTROL    26

21

   NON-ASSIGNMENT / CLOSURE OR SALE OF NXP FACILITY    27

21.1

   Non-assignment    27

21.2

   Transfer of NXP Services and closure of NXP Facility    27

21.3

   DSPG request to transfer processes    28

22

   TERMINATION    28

22.1

   Termination of this Agreement    28

22.2

   Termination of specific NXP Processes    28

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

3 / 43



--------------------------------------------------------------------------------

23

   MAINTENANCE OF NXP FACILITIES    28

24

   GENERAL    29

24.1

   No Waiver    29

24.2

   Entire Agreement    29

24.3

   Amendments    29

25

   GOVERNING LAW AND COURT    29

25.1

   Governing Law    29

25.2

   Forum    29

 

Schedules

  

Schedule 1

   Prices and Volumes Plan

Schedule 2

   Technical Specifications

Schedule 3

   Product Qualification

Schedule 4

   Order Specifications

Schedule 5

   NXP ROM-Coded Products Wafer Bank Management

Schedule 6

   NXP Non-ROM-Coded Products Die Bank Management

Schedule 7

   Production Control, Information, Inspection and Access to NXP Facilities

Schedule 8

   Generic Risk-Start Agreement

Schedule 9

   NXP Services

Schedule 10

   NXP Lead-Time Catalogue

Schedule 11

   Main Capacity Buckets

Schedule 12

   Q4, 2007 Finished Goods Prices and Methodology for [*] Price Adjustment

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

4 / 43



--------------------------------------------------------------------------------

Manufacturing Services Collaboration Agreement

THE UNDERSIGNED:

 

(1) NXP SEMICONDUCTORS NETHERLANDS B.V., a limited liability company
incorporated under the laws of the Netherlands with corporate seat in Eindhoven,
the Netherlands and having its address at High Tech Campus 60, 5656 AG
Eindhoven, the Netherlands (“NXPBV”), acting on behalf of itself and also acting
for the benefit of its Affiliates (collectively “NXP”),

and

 

(2) DSP GROUP, INC., a company incorporated under the laws of the State of
Delaware, United States of America, having its address at 2580 North First
Street, Suite 460, San Jose, CA 95131, United States of America (“DSPG INC”),

and

 

(3) DSP GROUP LTD. (“DSPG”), a private company with limited liability
incorporated under the laws of Israel, with corporate seat in Herzeliya, Israel
and having its address at 5 Shenkar Street, Herzeliya, 46120, Israel, entering
into this Agreement on behalf of itself and its Affiliates, the obligations of
which shall be guaranteed by DSPG INC as provided for in clause 14 of the SBSA,

NXP and DSPG shall also be referred to as “Parties” or a “Party”, as the case
may be,

WHEREAS:

 

(A) NXP is engaged worldwide in the semiconductor business and owns and develops
technologies, intellectual property rights and know-how regarding product
design, development, and the manufacturing of semiconductor products.

 

(B) DSPG INC is a fabless semiconductor company that develops and sells a wide
portfolio of system on a chip solutions for portable multimedia (speech, music,
video and still image), short-range communication (EDCT, DECT, Bluetooth), and
VoIP applications in consumer electronics and telecommunication markets.

 

(C) Pursuant to the Share and Business Sale Agreement (the “SBSA”), NXP has sold
its Cordless and IP Terminals business (excluding NXP’s activities in relation
to the [*]) (“Dice”) to DSPG INC. and its Affiliates.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

5 / 43



--------------------------------------------------------------------------------

(D) This Manufacturing Services Collaboration Agreement (the “Agreement”) is one
of the Ancillary Agreements as defined in the SBSA and sets forth the terms and
conditions relating to the manufacturing, pre-testing, assembling and
final-testing of NXP Products by NXP and/or NXP Sub-contractors.

 

(E) DSPG INC, on behalf of itself and on behalf of DSPG, has the strong
intention to gradually enter into direct services and supply agreements with
DSPG Third Party Providers during the initial term of this Agreement or directly
thereafter.

 

(F) DSPG INC, on behalf of itself and on behalf of DSPG, has given its consent
to NXP for the qualification of the Qubic NXP Products at the NXP Facility in
Nijmegen, the Netherlands whereby NXP shall bear the costs of Masks, engineering
material and NXP manpower.

 

(G) NXP and DSPG INC and DSPG now wish to conclude this Agreement.

IT IS AGREED AS FOLLOWS:

 

1 INTERPRETATION

In this Agreement, unless the context otherwise requires, the provisions in this
clause 1 apply throughout.

 

1.1 Definitions

Capitalised words, including those used in the preamble and recitals to this
Agreement, shall have the following meaning ascribed to them:

“Adjusted Binding Purchase Order” shall have the meaning set forth in clause
8.3.1.

“Affiliate” shall have the meaning set forth in the SBSA;

“Agreement” shall mean this Manufacturing Services Collaboration Agreement by
and among NXPBV, DSPG INC and DSPG, together with all schedules, annexes,
exhibits and other documents referred to herein or therein, attached hereto
separately.

“Binding Purchase Order” shall have the meaning set forth in clause 8.2.1.

“Business Day” shall mean a calendar day, other than a Saturday or a Sunday, on
which commercial banks in Amsterdam, the Netherlands and New York, New York,
United States of America are generally open for business.

“Business Inventory” shall mean the inventory in the NXP Die Banks, NXP Wafer
Banks and Finished Goods Store.

“Confirmed STP” shall have the meaning set forth in clause 5.3.3.

“Contract Year” shall mean (i) in relation to the NXP Processes except for the
NXP Processes named [*], the First Contract Year, the Second Contract Year or
the Third Contract Year, as the case may be, and (ii) in relation to the NXP
Processes named [*], the

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

6 / 43



--------------------------------------------------------------------------------

First Contract Year, the Second Contract Year, the Third Contract Year, the
Fourth Contract Year, the Fifth Contract Year, the Sixth Contract Year or the
Seventh Contract Year, as the case may be, and (iii) in the event of an
extension of the Agreement, any Extended Contract Year.

“Derivatives” shall mean any commercial successors having the same process
flows, steps and/or parameters and utilizing the identical manufacturing
equipment tools.

“Devices” shall mean good products meeting the parametric and electrical
specifications set forth in the TPS agreed between the Parties as the
specifications may be amended from time to time by agreement of the Parties.

“Dice” shall have the meaning set forth in the recitals to this Agreement.

“DSPG” shall have the meaning set forth in the preamble to this Agreement.

“DSPG INC” shall have the meaning set forth in the preamble to this Agreement.

“DSPG Third Party Provider” shall mean the third party commercial foundry, test
and/or assembly providers, which are currently and/or in the future directly
contracted by DSPG.

“EDI” shall mean Electronic Data Interchange.

“Effective Date” shall mean the date of Closing under the SBSA.

“Engineering Wafers” shall have the meaning set forth in clause 4 of Schedule 3.

“Equipment” shall mean the production equipment of NXP located at any NXP
Facility, including any replacements, updates, or parts thereof, which shall be
used for the manufacturing, pre-testing, assembling, final-testing and supply of
the NXP Products pursuant to this Agreement.

“Extended Contract Year” shall have the meaning set forth in clause 2.3.2.

“Fifth Contract Year” shall mean the period commencing on the fourth anniversary
of the Effective Date and ending on the fifth anniversary of the Effective Date.

“Finished Goods Store means all Business Inventory (i) placed in a finished
goods storage area maintained by Seller at its industrial warehouse located in
Hong Kong, the Siemens consignment warehouse in Bocholt, Germany, or at any
other NXP assembly and test facility or other location approved in writing after
the Closing Date and subject to verification by Purchaser, (ii) delivered to
another finished goods storage area designated by Purchaser in writing after the
Closing Date, or (iii) delivered to a customer or other third party designated
by Purchaser in writing after the Closing Date. For avoidance of doubt, Business
Inventory located in a Finished Goods Store shall not include any work in
process or any Business Inventory requiring modification or testing prior to
being placed in a finished goods store or delivered to a third party. Anything
to the contrary notwithstanding, the Finished Goods Inventory on the Closing
Date shall be determined by a physical inventory taken at Seller’s industrial
warehouse located in Hong Kong at the close of business in Hong Kong on 31

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

7 / 43



--------------------------------------------------------------------------------

August 2007 at 18:00 p.m., local time and at Siemens consignment warehouse in
Germany at the close of business in Germany on 30 August 2007 at 18:00 p.m.,
local time.

“First Contract Year” shall mean the period commencing on the Effective Date and
ending on the first anniversary of the Effective Date.

“Force Majeure” shall mean events beyond the reasonable control of a Party,
which are not reasonably foreseeable and whose effects are not capable of being
overcome without unreasonable expense or loss of time, and such events shall
include (without limitation) civil war, strike, terrorism, acts of government,
industrial espionage, terrorist activities, natural disasters, fire and
explosion.

“Fourth Contract Year” shall mean the period commencing on the third anniversary
of the Effective Date and ending on the fourth anniversary of the Effective
Date.

“Generic Risk-Start Agreement” shall mean the generic risk-start agreement
attached hereto as Schedule 8.

“Grace Period” shall mean in respect of NXP Non-ROM-Coded Products and NXP
ROM-Coded Products:

with regard to Purchase Order Type A: [*];

with regard to Purchase Order Type B: [*]; and

with regard to Purchase Order Type C: [*].

“Hold” shall have the meaning set forth in clause 8.6.1.

“Hot Lot” shall mean a Wafer manufacturing lot processed as provided in clause 1
of Schedule 7 at the cycle time set forth in Schedule 1.

“IPTLA” shall mean the Intellectual Property Transfer and License Agreement
between NXP B.V., DSPG INC and DSPG, effective as of the Effective Date.

“IWH” shall mean the industrial warehouses.

“Late Delivery Penalties” shall mean the penalties and related payments as set
out in clauses 14.1, 14.2 and 14.3.

“Line-Item” shall mean any request for delivery related to quantities of 1 (one)
specific NXP Product with an associated delivery date.

“LTP” shall have the meaning set forth in clause 5.1.1.

“Main Capacity Bucket” shall mean a group of similar capacities in wafer
manufacturing, assembly or test, as set forth in Schedule 11 .

“Management Review Meeting” shall have the meaning set forth in clause 9 of
Schedule 7.

“Masks” shall mean masks or reticles used to pattern individual layers by means
of photolithography.

“MTP” shall have the meaning set forth in clause 5.2.1.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

8 / 43



--------------------------------------------------------------------------------

“Non-Systematic Late Delivery” shall mean (i) delivery by NXP of an individual
(Adjusted) Binding Purchase Order beyond the applicable NXP Order Lead-time and
the applicable Grace Period.

“NXP” shall mean NXPBV and its Affiliates.

“NXP Assembly Services” shall mean the assembly services to be provided by NXP
to DSPG as listed in Schedule 9.

“NXP Back-end Services” shall mean the NXP Assembly Services and the NXP Test
Services.

“NXPBV” shall have the meaning set forth in the preamble to this Agreement.

“NXP Capacity” shall mean the capacity required at any NXP Facility to
manufacture, pre-test, assemble and/or final-test the NXP Products for a given
Contract Year.

“NXP Die Bank” shall mean a die bank maintained by NXP at one or more NXP
Facilities for the storage of manufactured and pre-tested (but not yet assembled
and final-tested) NXP Products.

“NXP Facilities” shall mean the NXP facilities which shall be used for the
manufacturing, pre-testing, assembling and final-testing of NXP Products
pursuant to this Agreement and “NXP Facility” shall mean any one of them.

“NXP Final-Test Services” shall mean the final test services to be provided by
NXP to DSPG as listed in Schedule 9.

“NXP Information” shall mean all design rules and parametric information,
drawings, specifications, samples, models, processes, recipes, procedures,
instructions, technology, data, reports, database tapes, specifications, test
tapes and reports, mask reticles and supporting documentation and/or all other
technical information of any kind whatsoever, all of which relates to the NXP
Processes made available by NXP to DSPG under this Agreement and/or to the NXP
Products manufactured by NXP for DSPG pursuant to this Agreement.

“NXP Lead-time Catalogue” shall mean the lead-time catalogue applicable in the
relevant Contract Years as attached hereto as Schedule 10.

“NXP Manufacturing Services” shall mean the manufacturing services to be
provided by NXP to DSPG as listed in Schedule 9.

“NXP Non-ROM-Coded Products” shall mean the non-ROM-coded NXP Products.

“NXP Order Lead-time” shall mean the number of calendar days between receipt of
an order and the order being made available to DSPG in the Wafer Bank, Die Bank
or Finished Goods Store as specified by the relevant NXP Order Lead-time as set
out in the NXP Lead-time Catalogue.

“NXP Planning Cycle” shall mean the NXP planning cycle as described in clauses 5
and 8.

“NXP Pre-Test Services” shall mean the pre-test services to be provided by NXP
to DSPG as listed in Schedule 9.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

9 / 43



--------------------------------------------------------------------------------

“NXP Processes” shall mean the manufacturing, pre-testing, assembling and
final-testing processes relevant for the supply of the NXP Products to DSPG
pursuant to this Agreement, as reflected in Schedule 1.

“NXP Products” shall mean any products (i) which NXP currently manufactures for
Dice, (ii) which a NXP Sub-contractor currently manufactures for Dice,
(iii) which are currently under development within Dice and are intended to be
manufactured by NXP or a NXP Sub-contractor and (iv) any Derivatives thereof.
For the avoidance of doubt, NXP Products shall not mean any DSPG non-Dice
products.

“NXP ROM-Coded Products” shall mean the ROM-coded NXP Products.

“NXP Services” shall mean the NXP Manufacturing Services, the NXP Pre-Test
Services, the NXP Assembly Services and the NXP Final-Test Services.

“NXP Sub-contractors” shall mean the product providers currently used an/or
which will be used in the future by NXP to provide NXP Products to DSPG.

“NXP Sub-contractor Order Lead-Time” shall have the meaning as set out in clause
7.3.

“NXP Test Services” shall mean the NXP Pre-Test Services and the NXP Final-Test
Services.

“NXP Wafer Bank” shall mean a wafer bank maintained by NXP at one or more NXP
Facilities for the storage of partly manufactured (but not yet completed,
pre-tested, assembled and final-tested) NXP ROM-Coded Products.

“OFC” shall mean the NXP Order Fulfilment Center.

“OPC” shall mean optical proximity correction.

“PCM” shall mean process control module.

“Prices and Volumes Plan” shall mean the prices and volumes plan in respect of
the NXP Products, attached hereto as Schedule 1.

“Proprietary Information” shall mean this Agreement and any information that is
owned or controlled by a Party, including NXP Information in the case of NXP,
and is identified as proprietary and confidential and that is disclosed by
either Party to the other either orally, in writing or in machine readable
format under this Agreement. Written Proprietary Information shall be clearly
marked or labelled “PROPRIETARY” or “CONFIDENTIAL”. All oral disclosures of
Proprietary Information shall be identified as such prior to disclosure and
confirmed, in writing, by the disclosing Party within 30 (thirty) days of the
oral disclosure.

“Purchase Order” shall mean any purchase order issued by DSPG to NXP in
accordance with clause 8 and Schedule 4.

“Purchase Order Type A” shall have the meaning as set out in clause 8.1.2(a)

“Purchase Order Type B” shall have the meaning as set out in clause 8.1.2(b)

“Purchase Order Type C” shall have the meaning as set out in clause 8.1.2(c)

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

10 / 43



--------------------------------------------------------------------------------

“Ramp-up Phase” shall have the meaning set forth in clause 6 of Schedule 3.

“RFP” shall mean the final project milestone, where the NXP Process is fully
qualified and Release for Production is granted by the Parties.

“Risk Start” shall mean start of manufacturing before completion of formal
qualification.

“Second Contract Year” shall mean the period commencing on the first anniversary
of the Effective Date and ending on the second anniversary of the Effective
Date.

“Seventh Contract Year” shall mean the period commencing on the sixth
anniversary of the Effective Date and ending on the seventh anniversary of the
Effective Date.

“Sixth Contract Year” shall mean the period commencing on the fifth anniversary
of the Effective Date and ending on the sixth anniversary of the Effective Date.

“Specific Risk Start Agreement” shall mean a specific risk start agreement for a
specific NXP Product to be entered into by NXP and DSPG.

“Statement” shall have the meaning set forth in clause 20.4.

“STP” shall have the meaning set forth in clause 5.3.1.

“Super Hot Lot” shall mean a Wafer manufacturing lot processed at the cycle time
set forth in clause 1 of Schedule 7.

“Systematic Late Delivery” shall mean delivery by NXP of [*] of the aggregate of
[*] in (Adjusted) Binding Purchase Orders in [*] beyond the applicable NXP Order
Lead-Time.

“Systematic Non-delivery” shall mean delivery by NXP of:

 

  (a) [*] of the aggregate of [*] in (Adjusted) Binding Purchase Orders in [*]
after expiration of [*] beyond the applicable NXP Order Lead-times in respect of
[*] (the “[*] Systematic Non-Delivery”);

 

  (b) [*] of the aggregate of [*] in (Adjusted) Binding Purchase Orders in [*]
after expiration of [*] beyond the applicable NXP Order Lead-times in respect of
[*] (the “[*] Systematic Non-Delivery”);

 

  (c) [*] of the aggregate of [*] in (Adjusted) Binding Purchase Orders in [*]
after expiration of [*] beyond the applicable NXP Order Lead-times in respect of
[*] (the “[*] Systematic Non-Delivery”); or

 

  (d) [*] of the aggregate of [*] in (Adjusted) Binding Purchase Orders in [*]
after expiration of [*] beyond the applicable NXP Order Lead-times in respect of
[*] (the “[*] Systematic Non-Delivery”).

“Technical Incident” shall mean Equipment failures and NXP Process incidents,
which are not repetitive by nature (including but not limited to human errors).

“Test Wafers” shall have the meaning set forth in clause 3 of Schedule 3.

“Third Contract Year” shall mean the period commencing on the second anniversary
of the Effective Date and ending on the third anniversary of the Effective Date.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

11 / 43



--------------------------------------------------------------------------------

“TPS” shall have the meaning set forth in Schedule 2, or otherwise as agreed in
writing between the Parties.

“Units” shall mean Devices which have been packed and marked in accordance with
the requirements provided by DSPG.

“Wafer” shall mean the basic unit of production in semiconductor fabrication and
a thin circular Wafer of silicon upon which the transistor and other circuit
elements that comprise an integrated circuit are formed.

 

2 TERM

 

2.1 Term of the Agreement

This Agreement shall be effective as from the Effective Date and shall remain in
force for:

 

2.1.1 3 (three) years as from the Effective Date for [*];

 

2.1.2 7 (seven) years as from the Effective Date for [*]; and

 

2.1.3 3 (three) years as from the Effective Date for [*].

 

2.2 Reduction of Term

The term of this Agreement as set out in clauses 2.1.1 through 2.1.3 shall be
(for all or part of the NXP Services and/or the manufacture of all or some of
the NXP Products, as the case may be) reduced in the event that:

 

2.2.1  NXP ceases services for a specific NXP Process in accordance with clause
22.2; or

 

2.2.2  DSPG enters into a direct services and/or supply agreement with a DSPG
Third Party Provider.

 

2.3 Extension of Term

 

2.3.1  Parties acknowledge and agree that in order to continue the NXP Services
and/or the supply of NXP Products to DSPG after expiry of the term of this
Agreement, NXP and DSPG shall use their reasonable efforts to provide DSPG, by
no later than the end of the term of this Agreement, with one or more DSPG Third
Party Providers who is/are willing to supply all or part of the NXP Services
and/or NXP Products to DSPG at similar technical and quality terms as agreed
herein. The Parties acknowledge and agree that such DSPG Third Party Provider
shall supply DSPG at market prices as agreed between DSPG and the DSPG Third
Party Provider.

 

2.3.2  The term of this Agreement as set out in clauses 2.1.1 through 2.1.3 in
respect of any given Main Capacity Bucket shall be extended for [*] (the
“Extended Contract Year”) up to a maximum term of [*]—and this Agreement shall
continue to be effective for such term—in the event that NXP and DSPG are not
able to provide DSPG with one or more DSPG Third Party Providers who is/are
willing to supply the NXP Services and/or NXP Products relating to such Main
Capacity Bucket to DSPG at similar technical and quality terms as agreed herein.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

12 / 43



--------------------------------------------------------------------------------

2.3.3  In the event that the term of this Agreement is extended in accordance
with clause 2.3.2, all clauses of this Agreement shall continue to apply during
such extension.

 

3 CAPACITY GUARANTEE

 

3.1 NXP Capacity Guarantee

 

3.1.1  In respect of the First Contract Year, NXP shall grant DSPG a revenue
based capacity guarantee based on [*] of the revenue of NXP Products included in
the Prices and Volumes Plan.

 

3.1.2  In respect of the Second Contract Year and the Third Contract Year, NXP
shall grant DSPG a volume (i.e. quantity) based capacity guarantee as follows:

 

  (a) for all NXP Processes except for [*]: [*]; and

 

  (b) for the NXP Processes named [*]: [*] of the quantities included in the
Prices and Volumes Plan.

 

3.1.3  In respect of the First Contract Year, the Second Contract Year and the
Third Contract Year, NXP shall grant DSPG a volume (i.e. quantity) based [*]
guarantee with respect to the NXP Assembly Services.

 

3.1.4  In respect of the First Contract Year, the Second Contract Year and the
Third Contract Year, NXP shall grant to DSPG a volume (i.e. quantity) based
capacity guarantee with respect to the NXP Test Services of [*] of the total
test hours included in the Prices and Volumes Plan.

 

3.1.5  In respect of the remaining Contract Years after the Third Contract Year
and subject to the NXP Planning Cycle, NXP shall grant DSPG a volume (i.e.
quantity) based capacity guarantee as follows:

 

  (a) for all NXP Processes except for [*] processes (and only to the extent the
Agreement is extended for such processes in accordance with clause 2.3): an [*]
guarantee;

 

  (b) for the NXP Processes named [*]: a capacity guarantee of [*] of the actual
volumes in the Third Contract Year;

 

  (c) for the NXP Assembly Services (and only to the extent the Agreement is
extended for such services in accordance with clause 2.3): an [*] guarantee; and

 

  (d) for the NXP Test Services (and only to the extent the Agreement is
extended for such services in accordance with clause 2.3): a capacity guarantee
of [*] of the actual quantities of test hours in the Third Contract Year.

 

3.2 Planning Cycle and Volumes

The above NXP Capacity guarantee is subject to the NXP Planning Cycle and shall
only apply to Dice volumes supplied by NXP or a NXP Subcontractor and not to any
other volumes (including but not limited to the volumes of DSPG’s existing
businesses).

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

13 / 43



--------------------------------------------------------------------------------

4 OUTSOURCING AND QUALIFICATION

 

4.1 Qualification

The Parties acknowledge and agree that a (re-)qualification may take place under
the following circumstances:

 

4.1.1  In case of an outsourcing by NXP, a transfer of NXP Services or closure
or sale of an NXP Facility by NXP as referred to in clause 21.2;

 

4.1.2  In case of a transfer of NXP Processes to a DSPG Third Party Provider as
referred to in clauses 2.3.1 and 21.3.

 

4.2 Conditions to (re-)qualification

The Parties acknowledge and agree that such (re-)qualification shall be
performed in accordance with the following conditions:

 

4.2.1  the third party to be qualified (NXP Sub-contractor or DSPG Third Party
Provider, as the case may be) shall be a reliable party;

 

4.2.2  the (re-)qualification shall take place in accordance with the standards
applied by the industry for the relevant type of (re-)qualification to provide
yield not more than [*] below and quality not less than that of the NXP Facility
or NXP Sub-contractor facility;

 

4.2.3  the other Party shall not unreasonably withhold its consent to such
(re-)qualification;

 

4.2.4  the costs of Masks and engineering materials shall be borne by the Party
initiating the (re-) qualification; and

 

4.2.5  the (re-)qualification in countries where NXP currently does not operate
the business as per the Prices and Volumes Plan, which (re-)qualification will
lead to additional import taxes or additional export duties payable by DSPG
beyond the term of the Agreement, requires consent of DSPG which consent will
not be unreasonably withheld. During the term of the Agreement, NXP shall
compensate DSPG with the import tax and export duties difference.

 

5 PLANS

 

5.1 NXP Long-Term Plan

 

5.1.1  The Parties agree that the Prices and Volumes Plan is the first Long-Term
Plan (“LTP”).

 

5.1.2  In the first quarter of [*], for the first time in the first quarter of
2008, DSPG shall provide to NXP its LTP for the following [*]. The LTP should be
consistent with the NXP Capacity guarantee. DSPG agrees that the next LTP to be
provided by DSPG to NXP (the second LTP) shall not show unreasonable deviations
compared to the first LTP taking into consideration market fluctuations, custom
demand and portfolio choices.

 

5.1.3  The LTP will describe DSPG’s projected NXP Product and NXP Service needs
and on a [*] basis taking into account reasonable equal spread of volumes over
the applicable [*]. DSPG shall include approximation of quantities and mix in
the Main Capacity Buckets.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

14 / 43



--------------------------------------------------------------------------------

5.1.4  In the second quarter of [*], NXP shall confirm a LTP if such LTP is
consistent with the NXP Capacity guarantee and the volatility restrictions set
forth in clauses 5.4 and 5.5. To the extent that the LTP is not consistent with
the NXP Capacity guarantee or the volatility restrictions set forth in clauses
5.4 and 5.5, NXP will use its best efforts to confirm the LTP. If NXP is not
able to do so, Parties will use all reasonable efforts to come to alternative
arrangements for the unconfirmed part of the LTP.

 

5.2 NXP Mid-Term Plan

 

5.2.1  In the third week of the [*], DSPG shall provide to NXP its Mid-Term Plan
(“MTP”) for the following [*].

 

5.2.2  The MTP will describe DSPG’s projected NXP Product and NXP Service needs
on a [*] basis (total quantity and quantity in each Main Capacity Bucket). The
quantities for any [*] shall not exceed [*] and shall not fall below [*] of the
quantities for [*].

 

5.2.3  Within [*] after the receipt of an MTP, NXP shall confirm such MTP, if it
is consistent with the NXP Capacity guarantee and the volatility restrictions
set forth in clauses 5.4 and 5.5. To the extent that the MTP is not consistent
with the NXP Capacity guarantee or the volatility restrictions set forth in
clauses 5.4 and 5.5, NXP will use its best efforts to confirm the MTP. If NXP is
not able to do so, Parties will use all reasonable efforts to come to
alternative arrangements for the unconfirmed part of the MTP.

 

5.2.4  DSPG shall undertake reasonable efforts to give detailed insight into its
demand.

 

5.3 NXP Short-Term Plan

 

5.3.1  For the period that DSPG will use the NXP supply chain systems, on or
prior to [*], the OFC will prepare draft of the STP and deliver it to DSPG. For
the sake of clarity: this draft STP will be based on the data that have been
entered by DSPG into the NXP systems. On [*], DSPG shall provide to NXP its
Short-Term Plan (“STP”) for the following [*].

 

5.3.2  The STP will describe DSPG’s projected NXP Product and NXP Service needs
on a [*] basis, per NXP Process and fab mix. The quantities for any [*] shall
not exceed [*] and shall not fall below [*] of the quantities [*].

 

5.3.3  Within [*] after the receipt of an STP, NXP shall confirm such STP if it
is consistent with the NXP Capacity guarantee and the volatility restrictions
set forth in clauses 5.4 and 5.5 (“Confirmed STP”). To the extent that the STP
is not consistent with the NXP Capacity guarantee or the volatility restrictions
set forth in clauses 5.4 and 5.5, NXP will use its best efforts to confirm the
STP. If NXP is not able to do so, Parties will use all reasonable efforts to
come to alternative arrangements for the unconfirmed part of the STP.

 

5.3.4  Each Party shall inform the other Party as quickly as practicable if it
expects that delivery against the STP or the Confirmed STP, as the case may be,
will not be as previously advised.

 

5.3.5  If DSPG requests NXP to make available excess capacity for a given [*],
NXP shall use its reasonable efforts to accommodate such request.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

15 / 43



--------------------------------------------------------------------------------

5.4 Volatility Restrictions – Total Volumes

The Parties agree to the following restrictions in respect of volatility in
total volumes:

 

5.4.1  As from the [*] LTP, the total volumes of NXP Products and NXP Services
included in an LTP may exceed the total volumes of NXP Products and NXP Services
included in the prior LTP by no more than [*].

 

5.4.2  The total volumes of NXP Products and NXP Services included in an MTP may
exceed the volumes of NXP Products and NXP Services included in the
corresponding and most recent LTP (for the period covered by the MTP) by no more
than [*]; and

 

5.4.3  The total volumes of NXP Products and NXP Services included in an STP may
exceed the volumes of NXP Products and NXP Services included in the
corresponding and most recent MTP (for the period covered by the STP) by no more
than [*].

 

5.4.4  For the avoidance of doubt, Parties acknowledge and agree that (i) with
respect to [*], the total volumes may not exceed [*] of the quantities included
in the Prices and Volumes Plan and (ii) with respect to [*], the total volume
may not exceed [*] of the [*] included in the Prices and Volumes Plan.

 

5.5 Volatility Restrictions – Main Capacity Buckets

The Parties agree to the following restrictions in respect of volatility in Main
Capacity Buckets:

 

5.5.1  As from the [*] LTP, for each Main Capacity Bucket (except for [*]), the
total volumes of NXP Products and NXP Services included in an LTP may exceed the
total volumes of NXP Products and NXP Services included in the prior LTP by no
more than [*].

 

5.5.2  For each Main Capacity Bucket (except for [*]), the Main Capacity Bucket
volume included in an MTP may exceed the volume for the same Main Capacity
Bucket in the corresponding and most recent LTP (for the period covered by the
MTP) by no more than [*]; and

 

5.5.3  For each Main Capacity Bucket (except for [*]), the Main Capacity Bucket
volume included in an STP may exceed the volume for the same Main Capacity
Bucket in the corresponding and most recent MTP (for the period covered by the
STP) by no more than [*].

 

5.6 Reference to dates

All references made to dates shall mean the relevant NXP Order Lead-time ending
date.

 

6 DSPG PURCHASE OBLIGATION

 

6.1 For [*], DSPG shall be obliged to purchase for each relevant [*] (i) [*] of
the [*] supply of NXP Product quantities and NXP Service quantities included in
the first, second and third [*] of the relevant Confirmed STP and (ii) [*] of
the [*] supply of NXP Product quantities and NXP Service quantities included in
the fourth, fifth and sixth [*] of any Confirmed STP.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

16 / 43



--------------------------------------------------------------------------------

6.2 For [*], DSPG shall be obliged to purchase for each relevant [*] [*] of the
[*] plan of NXP Product quantities and NXP Service quantities included in the
first, second and third [*] of any Confirmed STP.

 

6.3 In the event that DSPG purchases less than the quantities set out in clauses
6.1 and 6.2, DSPG shall pay to NXP for each relevant [*] a compensation of [*]
of the applicable sales prices of the relevant NXP Products and/or NXP Services
included in such Confirmed STP, which are not purchased by DSPG (for the
avoidance of doubt, up to the percentages of NXP Products and/or NXP Services
mentioned in clauses 6.1 and 6.2).

 

6.4 DSPG’s purchase obligation as set out in this clause 6 shall not apply in
respect of the Confirmed STP’s relating to the third quarter and the fourth
quarter of 2007.DSPG’s purchase obligation is only with respect to finished NXP
Products and a Binding Purchase Order or an Adjusted Binding Purchase Order
shall be issued by DSPG only with respect to finished NXP Products. DSPG shall
purchase the finished NXP Products at fixed prices to be mutually agreed upon by
the parties and consistent with Schedule 1 and the calculation methods and
principles set forth in Schedule 12.

 

6.5 For the avoidance of doubt, NXP shall be entitled to use its current work in
progress in order to fulfil DSPG’s Binding Purchase Orders and Adjusted Binding
Purchase Orders for finished NXP Products.

 

7 NXP ORDER LEAD-TIMES AND NXP SUB-CONTRACTOR ORDER LEAD-TIMES

 

7.1 NXP will manage the entire process to meet DSPG requested schedule and
re-schedule including wafer bank order, die bank order, release for wafer bank
and die bank including order confirmation and update. DSPG will have direct
communication including on site presence, if needed, with the OFC, including
customers’ production reviews to assure production schedules are met.

 

7.2 For NXP Product supplies by NXP itself, the Parties agree that the NXP Order
Lead-Times as set out in the NXP Lead-Time Catalogue shall apply.

 

7.3 For NXP Product supplies by a NXP Sub-contractor, the Parties agree that the
order lead-times as quoted by the relevant NXP Sub-contractor (the “NXP
Sub-contractor Order Lead-Time”) shall apply. NXP will use its best effort to
assure that those lead times will be no worse than those provided by such NXP
Sub-contractor to NXP.

 

8 PURCHASE ORDERS, ORDER PLACEMENT, MANAGEMENT AND BATCH RELEASES

 

8.1 Issue of Purchase Orders

 

8.1.1  DSPG may issue daily Purchase Orders to NXP for the NXP Product and NXP
Service quantities included in any Confirmed STP, provided that such Purchase
Orders are issued in time to accommodate the NXP Planning Cycle with regard to
the requested NXP Product or NXP Service out date(s) and are in accordance with
this clause 8 and Schedule 4.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

17 / 43



--------------------------------------------------------------------------------

8.1.2  The Purchase Orders can be categorized into the following types of
Purchase Orders:

 

  (a) A Purchase Order with respect to NXP ROM-Coded Products (semi finished
Wafers) to be stored at a NXP Wafer Bank (the “Purchase Order Type A”);

 

  (b) A Purchase Order with respect to NXP ROM-Coded Products released from a
NXP Wafer Bank (the “Purchase Order Type B”);

 

  (c) A Purchase Order with respect to NXP Non-ROM-Coded Products (the “Purchase
Order Type C”);

 

8.1.3  Payment for Purchase Orders for finished goods (Type B and Type C) shall
be made in accordance with Schedule 5 and Schedule 6. No payment shall be made
for Purchase Order Type A orders, which shall be subject to the provisions of
clause 13.1

 

8.1.4  The Parties agree that all Purchase Orders (including confirmations and
changes relating thereto) between DSPG and NXP will be forwarded by electronic
means. DSPG and NXP will develop the EDI interface by [*]. As soon as EDI is in
place between NXP and DSPG, re-confirmations shall be made by the relevant
system interfaces.

 

8.2 Binding Purchase Order

 

8.2.1  A Purchase Order will become a binding Purchase Order (“Binding Purchase
Order”):

 

  (a) if the Purchase Order is in line with a Confirmed STP and the NXP Order
Lead-time, and in respect of Purchase Orders Type B, if there are sufficient
Wafers stored in the NXP Wafer Bank, to the extent relevant, in which event NXP
will have an obligation to confirm to DSPG within [*] after receipt of the
Purchase Order that it accepts such Purchase Order; provided that if the reason
there are not sufficient Wafers stored in the NXP Wafer Bank is due to NXP not
complying with the applicable NXP Order Lead-time for orders to be stored at a
NXP Wafer Bank, for purposes of clause 14, the order shall be deemed to have
been accepted at the expiration of said [*]; or

 

  (b) if the Purchase Order is not in line with a Confirmed STP and/or NXP Order
Lead-time but in respect of Purchase Orders Type B if there are sufficient
Wafers stored in the NXP Wafer Bank, as the case may be, and NXP confirms to
DSPG within [*] after receipt of the Purchase Order that it accepts such
Purchase Order.

 

8.2.2  For the avoidance of doubt, all Purchase Orders which have been issued by
Dice to NXP prior to the Effective Date shall remain binding between the Parties
and unaffected by this Agreement.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

18 / 43



--------------------------------------------------------------------------------

8.3 Adjustment of Purchase Order

 

8.3.1  DSPG may at any time, by written notice to NXP, make the following
adjustments to any Binding Purchase Order which will after acceptance and
confirmation by NXP then become the Adjusted Binding Purchase Order:

 

  (a) the quantity of NXP Products, provided that the quantity remains in
accordance with the Confirmed STP and requested delivery schedule, provided
further that the schedule remains in accordance with the NXP Order Lead-Times;

 

  (b) the method of shipping or packing; or

 

  (c) the place of delivery, inspection or acceptance and package marking.

 

8.3.2  In the event that DSPG requests excess capacity for a Purchase Order
(i.e. the capacity exceeds the capacity of the Confirmed STP or Binding Purchase
Order), NXP will use its reasonable efforts – but will not be obliged to – to
accommodate such request.

 

8.3.3  In the event that an Adjusted Binding Purchase Order leads to increases
or decreases of the cost of or the time required for the timely completion of
the relevant Binding Purchase Order, the adjusted price and/or delivery schedule
shall automatically be part of the Adjusted Binding Purchase Order.

 

8.3.4  For the avoidance of doubt, any adjustment made to Purchase Orders will
not affect DSPG’s obligations set out in clause 6.

 

8.4 Non-compliance of Purchase Order

If a Purchase Order deviates from a Confirmed STP or is otherwise not in
compliance with this Agreement, NXP shall as soon as reasonably practicable
provide DSPG with written notice describing the non-compliance and shall provide
DSPG a reasonable opportunity and term to remedy such non-compliance. After DSPG
remedies such non-compliant Purchase Order, NXP shall, subject to clause 8.2.1,
accept such Purchase Order. In case of such non-compliance, each Party shall
bear its own costs, unless the number of non-compliance issues in a given period
is considered unreasonable high in which event DSPG shall bear the costs
incurred by NXP.

 

8.5 Cancellation of Purchase Order

Subject to clause 6, DSPG may cancel any Adjusted Binding Purchase Order,
(Binding) Purchase Order or portion thereof at any time by submitting a written
cancellation notice to NXP that specifies the relevant Adjusted Binding Purchase
Order, (Binding) Purchase Order or portion thereof that DSPG wishes to cancel.
In such event, and without detracting from clause 6, DSPG shall compensate NXP
for any actual work already completed by NXP pursuant to such (partly) cancelled
Adjusted Binding Purchase Order or (Binding) Purchase Order.

 

8.6 Production Hold

 

8.6.1

 In the event that DSPG, for any reason, requests NXP to hold the manufacturing
of any NXP Products or the provision of any NXP Services ordered in a Binding
Purchase Order (the “Hold”), such Hold shall be subject to terms to be mutually
agreed upon by both

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

19 / 43



--------------------------------------------------------------------------------

 

Parties. In no event shall a Hold last more than [*]. If DSPG requests a Hold,
it shall submit its request together with a written plan on when and how the
manufacturing process will be resumed within such [*] period.

 

8.6.2  At the end of the Hold, DSPG may, at its sole discretion, instruct NXP
to:

 

  (a) scrap the ordered NXP Products;

 

  (b) complete the manufacturing of the NXP Products; or

 

  (c) deliver the unfinished NXP Products to DSPG.

 

8.6.3  NXP shall invoice DSPG in case of a scrap or delivery of unfinished NXP
Products and DSPG shall make payment to NXP equitably prorated based on the
stage of completion of the manufacturing process. DSPG shall pay any such
received invoice within [*] as from its receipt.

 

8.6.4  For Non-ROM-Coded Products, DSPG may request to hold Wafers after Wafer
test in accordance with this clause 8. In such case, NXP shall invoice DSPG
within [*] after the Hold. DSPG shall pay any such received invoice within [*]
as from its receipt. When the Wafers are released from Hold, the NXP Lead-times
as set out in the column named “LT die bank to IWH” of the NXP Lead-time
Catalogue shall apply.

 

9 INVOICING AND PAYMENT

 

9.1 Invoicing

NXP shall invoice DSPG upon:

 

9.1.1  delivery of the NXP ROM-Coded Products at the disposal of DSPG in the
Finished Goods Store in accordance with the Purchase Order Type B;

 

9.1.2  delivery of the NXP Non-ROM-Coded Products at the disposal of DSPG in the
Finished Goods Store in accordance with the Purchase Order Type C.

 

9.2 Payment

 

9.2.1  DSPG shall pay any such received invoice within [*] as from its receipt.

 

9.2.2  To avoid double payment for the same NXP Products, NXP shall not invoice
DSPG for any NXP Products that are included in the Closing Date Inventory Amount
under the SBSA.

 

10 PRICES AND TAXES

 

10.1 Prices during the Term of the Agreement

 

10.1.1  The Parties agree that during the term of the Agreement as set out in
clause 2.1 (as may be reduced in accordance with clause 2.2) and Schedule 12,
the prices for NXP Products and NXP Services shall be equal to the prices as set
out in the Prices and Volumes Plan, and will be adjusted on a [*] basis in the
manner provided in Schedule 12.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

20 / 43



--------------------------------------------------------------------------------

10.1.2  The Parties further agree that the prices for the NXP Services listed in
Schedule 9 (Part 2) for 2008 shall be the same prices for such services in 2007.
With respect to the provision of such NXP Services after 2008, [*].

 

10.2 Prices after extension of the Term of the Agreement

The Parties agree that in case the term of the Agreement is extended in
accordance with clause 2.3.2, the prices shall be subject to negotiation between
DSPG and NXP whereby the prices applicable in the last Contract Year shall [*].

 

10.3 Taxes

Unless otherwise specified in writing, the prices set forth in the Prices and
Volumes Plan are net of any and all taxes. DSPG shall pay all taxes related to
the manufacturing, pre-testing, assembling, final-testing, sale and delivery of
NXP Products and NXP Services, regardless whether such taxes are itemized on the
invoices.

 

11 PRODUCT SPECIFICATION AND WARRANTIES

 

11.1 Qualification and other standards

Schedule 3 sets out the Parties’ agreement with regard to product qualification
and other quality standards and requirements in respect of the manufacturing and
supply of NXP Products and the provision of NXP Services.

 

11.2 NXP Product Warranty

 

11.2.1  NXP warrants that the NXP Products and the NXP Services provided or
delivered to DSPG under this Agreement (i) shall substantially meet the agreed
specifications set out in Schedule 2, (ii) are within industry standards and
(iii) shall be free from defects in material, manufacture and workmanship under
normal use for a period of [*] from the date of shipment.

 

11.2.2  If, during this [*] warranty period:

 

  (a) NXP is notified promptly (and ultimately within 5 (five) Business Days
after receipt of a claim) in writing by DSPG of a detailed description of the
alleged defects upon discovery of any defects in the NXP Products;

 

  (b) such NXP Products are returned to NXP; and

 

  (c) NXP’s examination of such NXP Products reveals that they are indeed
defective and the defects are not caused by accident, abuse, misuse, neglect,
improper installation or packaging, repair or alteration by someone other than
NXP or its suppliers or subcontractors, or improper testing or use contrary to
the TPS,

then NXP will, at its discretion, either repair, replace, or compensate DSPG
with the applicable prices paid for such defective NXP Products.

 

11.2.3  Subject to clause 11.2.2, NXP shall promptly return to DSPG all NXP
Products repaired or replaced under this warranty, transportation prepaid, and
shall reimburse DSPG for the transportation charges paid by it for returning
such proven defective NXP Products to NXP.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

21 / 43



--------------------------------------------------------------------------------

Any replaced NXP Product received by DSPG shall have a new warranty period
commencing on the date of DSPG’s acceptance of the replacement NXP Product.

 

11.2.4  Notwithstanding the above, prior to any return of allegedly defective
NXP Products by DSPG pursuant to this clause 11.2, it shall first offer NXP the
opportunity to inspect the NXP Products at DSPG’s facilities.

 

11.2.5  Unless otherwise set forth hereinafter, the foregoing warranty shall be
in lieu of any and all other warranties, express, implied or statutory,
including but not limited to, the warranties of merchantability and fitness for
a particular purpose, all of which are hereby expressly disclaimed.

 

12 RISK OF LOSS, DATE OF SHIPMENT

 

12.1 Risk of Loss

NXP shall deliver the NXP Products to DSPG in accordance with the terms and
conditions of the [*]. Therefore, the shipping time from the NXP Industrial
Warehouses to DSPG distribution centre or DSPG customer is [*]. The shipping
time from the NXP Industrial Warehouses to DSPG distribution centre is [*] for
shipment during weekdays and [*] for shipment during the weekend. Title of
ownership and risk of loss shall pass to DSPG upon loading the NXP Products by
NXP or an NXP Sub-contractor on the carrier provided that NXP shall retain
ownership in the event that (i) any NXP Products are determined to be defective
prior to shipment to DSPG, or (ii) NXP Products are returned by DSPG to NXP
because they fail to meet the acceptance criteria as set out in clause 11. In
such event NXP may destroy such NXP Products or use them for internal
manufacturing-process testing and evaluation purposes.

 

12.2 Date of Shipment

The date on the bill of lading issued by the first carrier shall be conclusive
proof of the date and fact of shipment of the NXP Products.

 

13 WAFER BANK / DIE BANK STORAGE

 

13.1 Inventory Levels

The Parties acknowledge and agree that (i) NXP shall own the Business Inventory
that is not included in a Finished Goods Store, (ii) except for the Business
Inventory owned by DSPG in accordance with the SBSA, NXP shall own and manage
the inventory levels in the NXP Die Banks and the NXP Wafer Banks according to
DSPG forecasting, (iii) DSPG shall be responsible for forecasting sufficient
inventory levels in the NXP Die Banks and the NXP Wafer Banks and (iv) DSPG
shall own and manage the inventory levels in the Finished Goods Store.

DSPG shall be obligated to purchase all materials in the NXP Die Banks and the
NXP Wafer Banks relating to work that has been initiated pursuant to any Binding
Purchase Order or Adjusted Binding Purchase Order. By September 31, 2007, DSPG
shall deposit an amount

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

22 / 43



--------------------------------------------------------------------------------

equal to [*]. The deposited amount shall be returned to DSPG to the extent it is
not credited against outstanding invoices for finished goods upon completion or
termination of this Agreement.

 

13.2 NXP Wafer Bank Storage

NXP will maintain an NXP Wafer Bank in order to store all NXP ROM-Coded
Products. Schedule 5 sets out the Parties’ agreement with regard to NXP Wafer
Bank storage.

 

13.3 NXP Die Bank Storage

NXP will maintain an NXP Die Bank in order to store all NXP Non-ROM-Coded
Products. Schedule 6 sets out the Parties’ agreement with regard to NXP Die Bank
storage.

 

14 PENALTY FOR LATE/NON DELIVERY

 

14.1 Non-Systematic Late Delivery

 

14.1.1  In the event of a Non-Systematic Late Delivery with respect to [*]
related to [*], DSPG shall be entitled to a penalty from NXP of [*] of the [*],
determined on [*] of the [*].

 

14.1.2  In the event of a Non-Systematic Late Delivery with respect to [*], DSPG
shall be entitled to a penalty from NXP of [*] of the [*], determined on [*] of
the [*].

 

14.1.3  In the event of a Non-Systematic Late Delivery, DSPG shall, in addition
to the penalties set out in clauses 14.1.1 and 14.1.2, be entitled to [*].

 

14.1.4 [*].

 

14.2  Systematic Late Delivery

 

14.2.1  In the event of a Systematic Late Delivery with respect to [*], DSPG
shall be entitled to [*].

 

14.2.2  In the event of a Systematic Late Delivery with respect to [*], DSPG
shall be entitled to [*].

 

14.3 Systematic Non-Delivery

 

14.3.1  In the event of [*], DSPG shall be entitled to [*].

 

14.3.2  In the event of [*], DSPG shall be entitled to [*].

 

14.3.3  In the event of [*], DSPG shall be entitled to [*].

 

14.3.4  In the event of [*], DSPG shall be entitled to [*].

 

14.3.5  Within [*] of written notice that a Systematic Non-Delivery has
occurred, or a [*] day period of non-delivery of a particular NXP Product has
occurred despite validly submitted (Adjusted) Binding Purchase Orders, which
notice shall specify such NXP Product or NXP Products, subject to clause 15.2,
NXP will [*].

 

14.3.6  The Parties agree that in the event that NXP delivers [*] of the
aggregate of [*] in (Adjusted) Binding Purchase Orders in a Main Capacity Bucket
of Qubic in [*] in respect of [*], [*] and the penalty as set out in clause [*]
shall apply. This clause shall not apply if [*] of [*] in (Adjusted) Binding
Purchase Orders in the Main Capacity Bucket of Qubic is [*].

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

23 / 43



--------------------------------------------------------------------------------

14.4 Maximum penalty

Liability of NXP for facts and circumstances resulting in Late Delivery
Penalties shall [*].

 

14.5 Settlement, payment and set off of Late Delivery Penalties

The Parties shall periodically settle the applicable Late Delivery Penalties (if
any) promptly.

 

14.5.1  Payments for [*].

 

14.5.2  Payments for [*].

 

14.5.3 [*].

 

14.6 Late Delivery Penalties not applicable

The Parties acknowledge and agree that the Late Delivery Penalties shall not
apply and NXP shall not be liable under this clause 14:

 

14.6.1  with respect to [*];

 

14.6.2  in the event of [*]; and

 

14.6.3  in the event of [*].

 

14.7 Validity of penalty clause

With respect to the NXP Processes except for [*], the Late Delivery Penalties
shall [*] and with respect to the NXP Processes named [*] the Late Delivery
Penalties shall [*].

 

15 LIMITATION OF LIABILITY

 

15.1 Indirect damages

The Parties shall in no event be liable for any indirect, special, incidental or
consequential damages (including loss of profits and loss of use) resulting
from, arising out of, or in connection with a Party’s performance or failure to
perform under this Agreement, including indirect, special, incidental or
consequential damages resulting from NXP’s manufacturing, pre-testing,
assembling, final testing, sale and/or delivery of the NXP Products or any part
thereof or from DSPG’s acceptance of the NXP Products, whether due to a breach
of contract, breach of warranty, tort, negligence or otherwise, except for
damages resulting from fraud or an intentional breach under this Agreement,
provided that any late or non-delivery for which a penalty is provided in clause
14 shall not be subject to the exception for intentional breach.

 

15.2 Force Majeure and Technical Incidents

NXP shall in no event be liable for any late or non-delivery under this
Agreement in the event of a Force Majeure or Technical Incident. In the event of
a Force Majeure or a Technical Incident, NXP shall immediately notify DSPG of
the occurrence. In the event that the Force Majeure shall last for more than 60
(sixty) days, each Party may terminate this Agreement pursuant to clause 22.1.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

24 / 43



--------------------------------------------------------------------------------

16 DEFAULT

 

16.1  A Party shall be deemed in default under this Agreement in case of any
action or omission constituting a breach of contract law, including but not
limited to a Party’s failure to comply with this Agreement.

 

16.2  The non-defaulting Party shall give the defaulting Party a notice of
default together with a 60 (sixty) day period to remedy such default. In case
the default has not been remedied by the defaulting Party within such 60 (sixty)
day period, the non-defaulting Party may (i) terminate any of the relevant
Binding Purchase Order(s) which are in effect and/or (ii) invoke any other
rights and remedies available at law, subject to other provisions and
limitations agreed in this Agreement; provided that the limitations in section
14.4 shall not apply in case of fraud or an intentional breach under this
Agreement, provided further that any late or non-delivery for which a penalty is
provided in clause 14 shall not be subject to the exception for intentional
breach.

 

17 INFORMATION AND INSPECTION OF NXP FACILITIES

Schedule 7 sets out the Parties’ agreement with regard to the provision of
information and the inspection of the NXP Facilities.

 

18 PROPRIETARY INFORMATION

 

18.1 Exchange of Proprietary Information

Each Party agrees not to disclose to any third party any Proprietary Information
relating to the other Party. Such Proprietary Information shall remain the
property of the owner thereof and shall be returned immediately upon request of
the owner at no cost.

 

18.2 Rights to Masks

 

18.2.1  Except for NXP’s intellectual property rights vested in the Masks, the
Masks shall be the property of DSPG, and will be returned to DSPG or scrapped by
NXP upon DSPG’s request. In the event that DSPG requests NXP to make any changes
to these Masks, DSPG shall bear the costs thereof.

 

18.2.2  In the event a Mask is held at NXP for over [*] after the last completed
NXP Process, NXP may return the Mask to DSPG at DSPG’s cost and risk, upon 30
(thirty) days’ written notice. Upon DSPG’s request, NXP shall store the Masks
and charge DSPG with applicable storage fees.

 

19 INTELLECTUAL PROPERTY INDEMNIFICATION

 

19.1 Infringement by DSPG

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

25 / 43



--------------------------------------------------------------------------------

19.1.1  DSPG shall, at its own expense (i) defend any claims brought by a third
party against NXP that (the furnishing of) any NXP Products furnished by NXP
hereunder infringes any of such third party’s patent, trademark, copyright, mask
work right, trade secret or other intellectual property rights to the extent
arising from (a) NXP’s compliance with or implementation of any of DSPG’s
written instructions, specifications, designs or requirements to manufacture,
sell, and/or ship the NXP Products for or to DSPG or (b) use of equipment,
materials supplies, know how, methodologies or technology owned by DSPG and/or
provided to NXP by DSPG or a third party on the instructions of DSPG, and
(ii) hold NXP harmless from all damages and costs directly attributable to such
claims.

 

19.1.2  If NXP should receive a claim as referred to in clause 19.1.1:

 

  (a) NXP shall notify DSPG of any such claim promptly in writing;

 

  (b) DSPG shall in its sole discretion decide what action to take and shall
have sole control over and conduct of all claims and proceedings;

 

  (c) NXP shall provide DSPG with all assistance as DSPG may reasonably require
at NXP’s own cost; and

 

  (d) DSPG shall bear all further costs for settlement of the claims or legal
procedures.

 

19.2 Infringement by NXP

 

19.2.1  NXP shall, at its own expense (i) defend any claims brought by a third
party against DSPG that the NXP Process or any other technologies used by NXP to
manufacture the NXP Products purchased hereunder infringes any of such third
party’s patent, trademark, copyright, mask work right, trade secret, or other
intellectual property rights, and (ii) hold DSPG harmless from damages and costs
directly attributable to such claims, excluding, however infringement arising
from or in connection with manufacture in accordance with DSPG’s instructions as
set forth in clause 19.1.1 above.

 

19.2.2 If DSPG should receive a claim as referred to in clause 19.2.1 :

 

  (a) DSPG shall notify NXP of any such claim promptly in writing;

 

  (b) NXP shall in its sole discretion decide what action to take and shall have
sole control over and conduct of all claims and proceedings;

 

  (c) DSPG shall provide NXP with all assistance as NXP may reasonably require
at DSPG’s own cost; and

 

  (d) NXP shall bear all further costs for settlement of the claims or legal
procedures.

 

19.2.3  Separate obligations

For the avoidance of doubt, this clause 19 does not change, alter or add to
NXP’s liability under the IPTLA.

 

20 EXPORT CONTROL

 

20.1 Each Party will take all appropriate measures to comply with all applicable
international and national export or import control laws and regulations to
which it is subject and will keep the other Party fully harmless from all
damages arising out of or in connection with any violation with such regulations
by such party or its Affiliates.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

26 / 43



--------------------------------------------------------------------------------

20.2 DSPG agrees to inform NXP whether or not any to be manufactured product or
technology other than those being produced or used by NXP prior to the Closing
Date is US controlled and/or controlled under the export control laws of Israel
and The Netherlands, and if so, what the export control classification number
(ECCN) and/or its equivalent is. NXP hereby confirms that so far as NXP is
aware, it has at the date hereof obtained all required import and export
licenses relating to the NXP Products and NXP Services included in the
Operations.

 

20.3 Subject to clause 20.4 below, if the delivery of NXP Products or NXP
Services under the Agreement is subject to the granting of an export or import
license by a government and/or any governmental authority under any applicable
law or regulation, or otherwise restricted or prohibited due to export or import
control laws or regulations, NXP may suspend its obligations to deliver such
products or services and DSPG’s rights regarding such delivery until such
license is granted or for the duration of such restriction and/or prohibition.

 

20.4 Furthermore, if NXP believes that an end-use(r) statement (“Statement”) is
required due to export/import license procedures, NXP shall inform DSPG
immediately thereof and DSPG shall provide NXP with a Statement upon NXP’s
written request. However, if DSPG does not agree with NXP that a Statement is
required, DSPG shall indemnify NXP and its Affiliates and hold them harmless
against any and all liabilities, losses, damages, costs and expenses arising out
of or related to claims from third parties (including but not limited to
governmental authorities) if DSPG elects not to provide such Statement,
provided, however, that DSPG shall not have the right to provide indemnification
in lieu of a Statement if NXP has been advised by the relevant governmental
authority that a Statement is required.

 

20.5 If DSPG believes that an import license is required by a governmental
agency in the country of import, DSPG shall inform NXP thereof and DSPG shall
provide NXP with such document as soon as it is available.

 

21 NON-ASSIGNMENT / CLOSURE OR SALE OF NXP FACILITY

 

21.1 Non-assignment

Any assignment by either Party of any its rights and obligations under this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, shall be null and void, except that either
Party is entitled to assign any of its rights and obligations under this
Agreement to any third party as a result of any merger, acquisition,
re-structuring, disposal, change of control, or sale or other transaction in
relation to all or part of its assets and DSPG INC shall have the right to
assign its rights and obligations under this Agreement to any of its Affiliates
if it fully guarantees the performance of this Agreement by such Affiliate.

 

21.2 Transfer of NXP Services and closure of NXP Facility

Subject to clause 4, NXP shall have the right (i) to transfer any of the NXP
Services between NXP Facilities, (ii) to transfer any of the NXP Services and/or
supply of NXP Products to NXP Sub-contractors (e.g. outsourcing), (iii) to close
any NXP Facility and (iv) to sell any NXP Facility.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

27 / 43



--------------------------------------------------------------------------------

21.3 DSPG request to transfer processes

DSPG shall have the right to request NXP to transfer NXP Processes to a DSPG
Third Party Provider, which transfer will be subject to NXP’s prior consent
which consent shall not be unreasonably withheld.

 

22 TERMINATION

 

22.1 Termination of this Agreement

 

22.1.1  Each Party may terminate this Agreement with immediate effect by written
notice to the other Party and without incurring any liability on its part in the
event that:

 

  (a) any proceeding under any bankruptcy or insolvency laws is brought against
the other Party, or a liquidator for a Party is appointed or applied for, or an
assignment for the benefit of creditors is made by a Party; or

 

  (b) a Force Majeure lasts for more than 60 (sixty) days; or

 

  (c) a material breach of this Agreement by the other Party has occurred (which
breach, to the extent it is capable of being remedied, shall not have been
remedied within 30 (thirty) Business Days of the receipt of a written request by
the non-breaching Party to remedy such material breach).

 

22.1.2  The following clauses shall survive the termination or expiration of
this Agreement: clauses 15 (Limitation of Liability), 18 (Proprietary
Information) and 25 (Governing Law and Court).

 

22.2 Termination of specific NXP Processes

 

22.2.1  As from [*] after the Effective Date, NXP shall have the right to cease
services for a specific NXP Process, taking into account a [*] prior written
notice to DSPG and only if NXP declares end-of-life for such NXP Process
applicable to all business lines of NXP, provided that DSPG has not ordered
materials in excess of [*]. For the avoidance of doubt, an end-of-life notice
may be send by NXP to DSPG as from the Effective Date.

 

22.2.2  Except where discontinuation has been announced by NXP prior to the
Effective Date, DSPG will have the right to order an unlimited number of NXP
Products based on such discontinued NXP Process during the [*] notice period,
and NXP will continue to supply such NXP Products to DSPG, in accordance with
this Agreement. In order to comply with the foregoing, NXP shall build at its
own risk and keep [*] stock of NXP Products.

 

23 MAINTENANCE OF NXP FACILITIES

The Parties acknowledge and agree that during the term of this Agreement NXP
shall in order to keep the NXP Facilities in good state periodically maintain
the NXP Facilities at its cost and expenses. Such maintenance may result in a
temporary shut down of an NXP Facility. NXP shall inform DSPG not less than 3
(three) months, or the NXP Order Lead-time

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

28 / 43



--------------------------------------------------------------------------------

 

plus 2 (two) weeks, whichever is the highest, of any planned maintenance and/or
shut-down and DSPG shall reasonably co-operate (e.g. ordering bridging
quantities in advance) with such maintenance. Additional DSPG orders as a result
of a maintenance will be added to the NXP Capacity guarantee.

 

24 GENERAL

 

24.1 No Waiver

A Party’s failure to enforce at any time or for any period of time of the
provisions of this Agreement shall not be construed a waiver of such provisions
nor of the right of such Party thereafter to enforce each and every provision
herein contained.

 

24.2 Entire Agreement

This Agreement constitutes the entire understanding between the Parties with
respect to the manufacturing, pre-testing, assembling, final-testing and supply
of the NXP Products and supersedes all previous negotiations, commitments, and
writings with respect thereto.

 

24.3 Amendments

Any alteration, modification or amendment to any of the provisions herein shall
not be binding unless set forth in writing and signed by the duly authorized
representatives of both Parties.

 

25 GOVERNING LAW AND COURT

 

25.1 Governing Law

This Agreement and the documents to be entered into pursuant to it, save as
expressly otherwise provided therein, shall be governed by and construed in
accordance with the laws of Switzerland (excluding the conflict of law
provisions of the Swiss Federal Act on International Private Law and
international treaties, in particular the Vienna Convention on the International
Sale of Goods dated 11 April 1980).

 

25.2 Forum

The Parties irrevocably agree that any dispute, controversy or claim arising out
of or relating to this Agreement or the performance thereof (whether such claim
is based on rights, privileges or interests recognized by or based upon statute,
contract, tort, common law or otherwise) shall be solely and finally settled by
binding arbitration in accordance with the International Chamber of Commerce
(“ICC”) Arbitration Rules as in force on the Effective Date and as may be
amended by the provisions of this clause 25.2. Any challenge to the arbitral
award is explicitly excluded according to Article 192 paragraph 1 of the Swiss
Federal Act on International Private Law. The place of arbitration shall be
Zurich, Switzerland. The number of arbitrators shall be 3 (three) if the claim
or amount in controversy exceeds EUR 1,000,000; otherwise, the number of
arbitrators shall be 1 (one). The arbitrator(s) shall be appointed in accordance
with the ICC Arbitration Rules. The language to be used in the

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

29 / 43



--------------------------------------------------------------------------------

arbitral proceedings shall be English. The provisions of this clause 25.2 shall
survive termination of this Agreement. Each Party agrees to keep all disputes
and arbitration proceedings strictly confidential, except for disclosures of
information required by any applicable law or regulation or attendant to the
entry of any award as a judgment.

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

30 / 43



--------------------------------------------------------------------------------

THIS MANUFACTURING SERVICES COLLABORATION AGREEMENT IS AGREED AND SIGNED BY:

DSP GROUP LTD.

 

/s/ Eli Ayalon     /s/ Dror Levy By:   Eli Ayalon     By:   Dror Levy Title:  
Chief Executive Officer     Title:   Chief Financial Officer Date:  
September 4, 2007     Date:   September 4, 2007

DSP GROUP INC.

 

/s/ Eli Ayalon     /s/ Dror Levy By:   Eli Ayalon     By:   Dror Levy Title:  
Chief Executive Officer     Title:   Chief Financial Officer Date:  
September 4, 2007     Date:   September 4, 2007

NXP SEMICONDUCTORS NETHERLANDS B.V.

 

  /s/ Theo Claasen Name:   Theo Claasen Title:   Executive Vice President,
Business Development Date:   September 4, 2007

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

31 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 1 Prices and Volumes Plan

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

32 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 2 Technical Specifications

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

33 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 3 Product Qualification

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

34 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 4 Order Specifications

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

35 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 5 NXP ROM-Coded Products Wafer Bank Management

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

36 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 6 NXP Non-ROM-Coded Products Die Bank Management

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

37 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 7 Production Control, Information, Inspection and Access to NXP
Facilities

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

38 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 8 Generic Risk-Start Agreement

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

39 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 9 NXP Services

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

40 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 10 NXP Lead-Time Catalogue

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

41 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 11 Main Capacity Buckets

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

42 / 43



--------------------------------------------------------------------------------

ALL SCHEDULES HAVE BEEN DELETED FROM THE REDACTED VERSION OF THE MANUFACTURING
SERVICES COLLABORATION AGREEMENT

Schedule 12 Q4, 2007 Finished Goods Prices and Methodology for [*] Price
Adjustment

[*]

 

CONFIDENTIAL TREATMENT REQUESTED.

OMITTED PORTIONS MARKED WITH [*] AND FILED SEPARATELY WITH THE SEC.

43 / 43